Case 2:20-cv-02250-CAS-SK Document 279-1 Filed 02/16/21 Page 1 of 2 Page ID
                                #:10315


 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
12   QUIBI HOLDINGS, LLC,                    Case No.: 2:20-CV-02250-CAS-SK
13                   Plaintiff,
                                             [PROPOSED] ORDER
14         v.                                GRANTING QUIBI’S MOTION
                                             TO COMPEL PRODUCTION
15   INTERLUDE US, INC. d/b/a EKO; and       OF DOCUMENTS
     JBF INTERLUDE 2009 LTD. – ISRAEL,
16
                     Defendants,
17
18
19   JBF INTERLUDE 2009 LTD –                Case No.: 2:20-CV-02299-CAS-SK
     ISRAEL, and INTERLUDE U.S., INC.,       (CONSOLIDATED)
20   d/b/a EKO,
21                   Plaintiffs,
22          v.
23   QUIBI HOLDINGS, LLC, WNDRCO
     HOLDINGS, LLC, QBI HOLDINGS,
24   LLC, NEW QBI, LLC, CLIFTON L.
     SMITH, JR., JOSEPH BURFITT,
25   ROBERT A. POST, JR., BLAKE
     BARNES, ERIC BUEHL, AND
26   JEFFREY KATZENBERG,
27                   Defendants.
28

     sf-4429711
Case 2:20-cv-02250-CAS-SK Document 279-1 Filed 02/16/21 Page 2 of 2 Page ID
                                #:10316


 1          On March 10, 2021, Quibi Holdings, LLC and individual defendants, in
 2   accordance with Civil Local Rules 37-1 and 37-2, moved to compel production of
 3   documents from JBF Interlude 2009 Ltd. and Interlude U.S., Inc. d/b/a Eko.
 4          Based on the joint stipulation and all of the papers filed by the parties in
 5   connection with Defendants’ motion, the parties’ arguments at the hearing on this
 6   matter, and other matters of which the Court may properly take judicial notice,
 7          IT IS HEREBY ORDERED that:
 8          1.    Eko’s objections to Defendants’ Request for Production Nos. 14-16,
 9   104, and 124 are overruled; and
10          2.    Eko shall produce all documents responsive to Defendants’ Request
11   for Production Nos. 14-16, 104, and 124 within ten days of the entry of this Order.
12
13          IT IS SO ORDERED.
14
15
16    Dated: ______________, 2021
                                                     HON. STEVE KIM
17
                                                     UNITED STATES MAGISTRATE
18                                                   JUDGE
19
20
21
22
23
24
25
26
27
28
                                                 1
     sf-4429711
